internal_revenue_service number release date index number ----------------------------------------------------------- ------------------------- ------------------------------------------- ------------------------------- ---------------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------------ telephone number ---------------------- refer reply to cc tege eb hw plr-146896-14 date date legend taxpayer debtors hra plan disability plan ---------------------------------------------------------------------------------------- ------------------------ --------------------------------------------- ---------------------------------------------------------------------------------------- ---------------------------------------------------------- ---------------------------------------------------------------------------------------- ----------------------------- dear --------------------------------- this is in reply to your letter dated date and subsequent correspondence concerning whether contribution to and payments from the hra plan are excludable from gross_income under sec_106 and sec_105 of the internal_revenue_code the code and whether payments made by the disability plan are wages subject_to federal_insurance_contributions_act fica and federal_unemployment_tax_act futa taxes debtors filed voluntary petitions for relief under chapter of title of the bankruptcy code the united_states bankruptcy court issued an order directing the united_states trustee to appoint a committee to represent the debtors’ long term disabled employees who were participants in the debtors’ long term disability plans the debtors had historically provided a number of benefits to disabled employees including disability coverage and medical benefits the bankruptcy court subsequently issued an order approving the settlement agreement between the debtors and the committee the committee received court authority to create the taxpayer the taxpayer was created to establish and administer the hra plan and the disability plan plr-146896-14 the committee established an llc on behalf of the long term disabled employees in accordance with the terms of the settlement agreement the settlement proceeds were placed into the llc and subsequently transferred to the taxpayer the taxpayer which is exempt under sec_501 of the code funds the hra plan and the disability plan from the settlement proceeds hra plan only eligible long term disabled former employees of the debtors who are eligible to receive benefits under the disability plan may become participants and receive benefits under the hra plan these include former employees of one or more of the debtors as well as surviving spouses and eligible dependents the allocation made on behalf of each eligible_participant in the hra plan from the settlement proceeds will in general constitute the maximum reimbursement amount available for the participant under the hra plan subject_to reduction for administrative costs and fees no benefits provided under the hra plan are funded directly or indirectly with any participant contributions a participant will be able to use the full amount allocated to his or her account under the hra plan subject_to reduction for costs and fees the hra plan will only reimburse expenses for medical_care as defined in sec_213 of the code including out-of- pocket medical_expenses and premiums for medical insurance only those medical_expenses incurred by a participant or such person’s spouse dependents and children who have not attained age as of the end of the taxable_year will be reimbursed the hra plan will reimburse premiums for insurance covering medical_care expenses any unused portion in an account under the hra plan at the end of a calendar_year will be carried forward and may be used in a subsequent year until the account is fully spent no benefits other than reimbursements of medical_expenses will be available under the hra plan either as cash or other nontaxable or taxable benefits the hra plan will reimburse medical_expenses only to the extent such expenses have not been reimbursed from any other source each medical expense submitted for reimbursement under the hra plan will be substantiated following the death of a participant unused amounts will continue to be available for any remaining beneficiaries of the participant until the account is fully spent if any amount remains in the account following the death of the participant and eligible beneficiaries such amount will be forfeited disability plan the disability plan is effective as of a certain date and provides benefits for participants a participant is defined in the disability plan as a long term disabled_employee of plr-146896-14 debtors in active pay status who is disabled and continues to be disabled at all times for which the applicable benefit payment relates disabled or disability is defined under the disability plan as a participant’s inability to perform substantial and material duties of any reasonable occupation as of the date the disability plan was effective a reasonable occupation is any job that a participant is or could become qualified to do with the participant’s education training or experience continued disability must be the result of the accident or sickness causing the participant’s disability that existed as of the date the disability plan was effective and for which the participant is under the direct and continuous care of a licensed physician other than a member of the participant’s family or household under the terms of the disability plan the participant’s physician must provide updated medical information on a regular basis and document the functional restrictions and limitations caused by the participant’s medical_condition prohibiting a return to a reasonable occupation benefits payments under the disability plan are distributed under different schedules based on the age of the participant immediately prior to the effective date of the disability plan with payments distributed on or about and after the effective date of the disability plan taxpayer represents that the debtors ceased all operations six months before the effective date of the disability plan which means that none of the participants performed services during the month in which the first payment was made and the six- month calendar_period preceding the month of the first payment under the disability plan or in the six-month calendar periods preceding the dates of other_payments under the disability plan analysis sec_61 of the code and sec_1_61-21 of the income_tax regulations provide that except as otherwise provided in subtitle a gross_income includes compensation_for services including fees commissions fringe_benefits and similar items sec_106 provides that gross_income of an employee does not include employer_provided coverage under an accident_or_health_plan sec_1_106-1 of the regulations provides that the gross_income of an employee does not include contributions which the employee’s employer makes to an accident or hra plan for compensation through insurance or otherwise to the employee for personal injuries or sickness incurred by the employee or the employee’s spouse or dependents as defined in sec_152 the employer may contribute to an accident_or_health_plan either by paying the premium on a policy of accident_or_health_insurance covering one or more of the employees or by contributing to a separate trust or fund which provides accident or health benefits directly or through insurance to one or more of the employees however if the insurance_policy trust or fund provides other_benefits in addition to accident or health plr-146896-14 sec_106 applies only to the portion of the contributions allocable to accident or health benefits sec_105 states that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical_expenses for any prior taxable_year gross_income does not include amounts that are paid directly or indirectly to the taxpayer to reimburse the taxpayer for expenses_incurred by the taxpayer for the medical_care as defined in sec_213 of the taxpayer or the taxpayer's spouse or dependents as defined in sec_152 determined without regard to subsections b b and d b and any child as defined in sec_152 who has not attained age as of the end of the taxable_year sec_1 of the regulations provides that only amounts that are paid specifically to reimburse the taxpayer for expenses_incurred by the taxpayer for the prescribed medical_care are excludable from gross_income thus sec_105 does not apply to amounts that the taxpayer would be entitled to receive irrespective of whether or not the taxpayer incurs expenses for medical_care in revrul_2002_41 2002_2_cb_75 an employer sponsors a health_reimbursement_arrangement hra that is paid for solely by the employer and not through salary reduction contributions the hra reimburses substantiated medical_care expenses as defined in sec_213 of participating employees and their spouses and dependents as defined in sec_152 up to a maximum annual reimbursement amount unused amounts from one coverage period are carried forward to subsequent coverage periods participating employees have no right to receive cash or any other benefit in lieu of medical expense reimbursements in situation of revrul_2002_41 the maximum reimbursement amount under the hra that is not applied to reimburse medical_care expenses before an employee retires or otherwise terminates employment continues to be available after retirement or termination for any medical_care expense incurred by the former employee or the former employee's spouse and dependents the ruling concludes that coverage and reimbursements made under the hra are excludable from the gross_income of participating employees under sec_106 and sec_105 notice_2002_45 2002_2_cb_93 provides that an hra is an arrangement that is paid for solely by the employer and not pursuant to salary reduction reimburses the employee for medical_care expenses as defined in sec_213 incurred by the employee and the employee’s spouse and dependents as defined in sec_152 and provides that any unused portion of the maximum dollar amount available during the coverage period is carried forward to subsequent periods notice_2002_45 also provides that benefits under an hra must be limited to reimbursements of sec_213 expenses and that all such expense reimbursements must be substantiated to be excludable under sec_105 notice_2002_45 further provides that medical_care expense reimbursements under an hra are excludable under sec_105 if the reimbursements are provided to the following individuals current and former employees plr-146896-14 including retired employees their spouses and dependents as defined in sec_152 as modified by the last sentence of sec_105 and the spouses and dependents of deceased employees federal_insurance_contribution_act fica_taxes are imposed on wages which are defined in sec_3121 as all remuneration from employment unless specifically excepted fica_taxes consist of old-age survivors and disability insurance taxes social_security_taxes and the hospital insurance taxes medicare taxes sec_3301 imposes federal_unemployment_tax_act futa_tax with respect to wages sec_3306 defines wages for futa purposes as all remuneration for employment with certain specific exceptions generally payments on account of sickness or accident disability with respect to employment made by employers and third parties to employees are wages for purposes of fica and futa taxes but there are exceptions to this general_rule the relevant exceptions here are sec_3121 relating to the fica and sec_3306 relating to the futa which provide exceptions from the definition of wages for payments made on account of sickness or accident disability by an employer to or on behalf of an employee after the expiration of calendar months following the last calendar month in which the employee worked for such employer accordingly based on the information submitted representations made and authorities cited above we conclude as follows contributions and coverage under the hra plan and payments and reimbursements of medical_expenses made by the hra plan will be excludible under sec_106 and sec_105 of the code from the gross_income of the participants their current and surviving spouses eligible dependents and children who have not attained age as of the end of the taxable_year disability payments made by the disability plan are not wages subject_to fica_taxes social_security and medicare taxes imposed under sec_3121 of the code and futa taxes imposed under sec_3301 of the code no opinion is expressed concerning the federal tax consequences of the hra and disability plans under any other section of the code other than those specifically stated herein plr-146896-14 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely s harry beker chief health and welfare branch office of associate chief_counsel tax exempt government entities
